ICJ_161_MaritimeDelimitation-IndianOcean_SOM_KEN_2017-02-02_JUD_01_PO_05_EN.txt.                                                                               79



    DISSENTING OPINION OF JUDGE AD HOC GUILLAUME

[Translation]

   The Court has no jurisdiction — Declarations made under the optional clause —
Reservation excluding disputes in regard to which the parties to the dispute have
agreed to have recourse to some other method of settlement — Negotiation as a
dispute settlement procedure —Interpretation of the MOU of 7 April 2009 as
providing a method of settlement for the maritime dispute — Absence of a
subsequent agreement between the Parties concerning the interpretation of the
MOU — No renunciation of the rights provided for by the MOU — Non-exhaustion
of the obligation to negotiate.

   1. It is with regret that I must express my disagreement with the Judg-
ment by which the Court has found that it is competent to entertain
Somalia’s Application. In my opinion, in concluding the Memorandum
of Understanding (MOU) of 7 April 2009, the two Parties undertook to
resolve their maritime dispute by negotiation with a view to reaching an
agreement at a future date, and consequently, in view of Kenya’s reserva-
tion to its declaration recognizing the Court’s compulsory jurisdiction,
the Court has no jurisdiction.
   2. By making declarations under Article 36, paragraph 2, of the Stat-
ute of the Court recognizing its jurisdiction as compulsory, Kenya and
Somalia have both consented to its general jurisdiction. However, Kenya
has appended a reservation to its declaration, excluding “[d]isputes in
regard to which the parties to the dispute have agreed or shall agree to
have recourse to some other method or methods of settlement”.

  3. Kenya maintains that this reservation is applicable in the present
case. To that end, it relies in particular on the MOU concluded between
the two States in 2009. The principal aim of this MOU was to enable the
Commission on the Limits of the Continental Shelf (CLCS) to consider
the Parties’ submissions regarding the outer limits of their continental
shelf beyond 200 nautical miles. For that purpose, Kenya and Somalia
gave their prior consent to the consideration by the CLCS of the other’s
submission.
  4. In addition, paragraph 6 of the MOU provides that:
     “[t]he delimitation of maritime boundaries in the areas under dispute,
     including the delimitation of the continental shelf beyond 200 nauti-
     cal miles, shall be agreed between the two coastal States on the basis
     of international law after the Commission has concluded its exami-
     nation of the separate submissions made by each of the two coastal
     States and made its recommendations to two coastal States concern-
     ing the establishment of the outer limits of the continental shelf
     beyond 200 nautical miles”.

                                                                              81

              maritime delimitation (diss. op. guillaume)                80

  5. According to the Court, this text “sets out the expectation of the
Parties that an agreement would be reached on the delimitation of their
continental shelf after receipt of the CLCS’s recommendations”
(Judgment, para. 106). It goes on to state that this paragraph
    “does not, however, prescribe a method of dispute settlement. The
    MOU does not, therefore, constitute an agreement ‘to have recourse
    to some other method or methods of settlement’ within the meaning
    of Kenya’s reservation to its Article 36, paragraph 2, declaration.”
    (Ibid.)
   The Court concludes that “this case does not, by virtue of the MOU,
fall outside the scope of Kenya’s consent to the Court’s jurisdiction”
(ibid.).
   6. I do not agree with this analysis: in my view, paragraph 6 of the
MOU does impose a method of settlement for the existing maritime dis-
pute between the two States, and Kenya’s reservation is therefore appli-
cable.
   7. I would ﬁrst observe that this reservation excludes disputes in regard
to which the parties have agreed or shall agree to have recourse to some
other method or methods of settlement. This provision covers all methods
of dispute settlement. It therefore includes negotiation, enquiry, media-
tion, conciliation, arbitration and judicial settlement, in accordance with
Article 33, paragraph 1, of the United Nations Charter. It is thus very
general in nature, which sets it apart from other reservations with a com-
parable object.
   Indeed, many reservations of this type are more limited in scope. Some
exclude only disputes, “the solution of which the parties shall entrust to
other tribunals” (Estonia and Pakistan). Others cover disputes to be
referred “for ﬁnal and binding decision to arbitration or judicial settle-
ment” (Japan). Finally, some refer to recourse to other procedures to
settle disputes by a “ﬁnal and binding decision” (Lesotho and Romania)
of an arbitral or judicial body (Peru). Kenya’s reservation, however,
contains no restrictions of this kind.


   8. As the Court has pointed out, the MOU is a treaty which creates
obligations between the Parties. Paragraph 6 of the MOU must therefore
be interpreted in accordance with the customary rules codiﬁed in Arti-
cle 31 of the Vienna Convention on the Law of Treaties. Paragraph 1 of
that Article states that: “[a] treaty shall be interpreted in good faith in
accordance with the ordinary meaning to be given to the terms of the
treaty in their context and in the light of its object and purpose”. Thus,
according to the Court’s usual practice, one must ﬁrst consider the text of
paragraph 6, and ascertain its ordinary meaning, before placing it in its
context and analysing the object and purpose of the MOU.
   9. It should ﬁrst be noted in this regard that, according to paragraph 6,
the delimitation of maritime boundaries “shall be agreed between the two

                                                                         82

              maritime delimitation (diss. op. guillaume)                   81

coastal States”. The use of the word “shall” signals that this is an obliga-
tion. It is an obligation to negotiate with a view to reaching an agreement
once the CLCS has reviewed the submissions of the two Parties concern-
ing the outer limits of the continental shelf beyond 200 nautical miles.
These negotiations must cover the “areas under dispute”, including the
continental shelf beyond 200 nautical miles.


   10. At ﬁrst sight, therefore, the text is clear. By agreeing to it, the Par-
ties determined the method of settlement for their dispute, namely nego-
tiation, which is one of the possible methods of settlement provided for
by Article 33, paragraph 1, of the United Nations Charter and by Kenya’s
reservation.
   11. In order to escape these facts, Somalia contends that paragraph 6
is inspired by Article 83, paragraph 1, of the United Nations Convention
on the Law of the Sea (hereinafter the “Convention”), according to
which, “[t]he delimitation of the continental shelf between States with
opposite or adjacent coasts shall be eﬀected by agreement on the basis of
international law”. It maintains that paragraph 6 merely recalls these pro-
visions of the Convention. It is an obligation to negotiate in good faith,
which adds nothing to the applicable international law.

   12. It is true that paragraph 6 creates an obligation to negotiate in
terms that are similar to those of Article 83, paragraph 1. It should be
noted, however, that these texts have fundamentally diﬀerent objects.
Article 83, paragraph 1, sets out the rules by which the delimitation of the
continental shelf is to be carried out. It stipulates that this delimitation
shall be eﬀected by agreement. Paragraph 2 adds that if no agreement can
be reached within a reasonable period of time, the States concerned shall
resort to the procedures provided for in Part XV of the Convention.

   Paragraph 6 of the Memorandum is worded very diﬀerently: it pro-
vides that “[t]he delimitation of maritime boundaries in the areas under
dispute . . . shall be agreed between the two coastal States”. It creates an
obligation to negotiate with a view to reaching a delimitation agreement
in respect of speciﬁc areas. Furthermore, unlike Article 83, paragraph 2,
it does not make provision for recourse to any other method of settlement
besides negotiation.
   Moreover, as observed by the Court,
     “the sixth paragraph of the MOU goes beyond the wording of Arti-
     cle 83, paragraph 1, by inclusion of the second part of the clause under
     consideration, providing that ‘delimitation . . . shall be agreed . . .
     after the Commission has concluded its examination . . . and made
     its recommendations’” (Judgment, para. 92).
   Thus, paragraph 6 obliges the Parties to resolve their dispute by nego-
tiation with a view to reaching an agreement; however, this agreement

                                                                            83

              maritime delimitation (diss. op. guillaume)                   82

can only be reached once the CLCS has made its recommendations on
the outer limit of the continental shelf. Paragraph 6 thus establishes a
dispute settlement procedure.

   13. Somalia tries to evade these facts by relying on the context and on
the object and purpose of the MOU.
   14. It is true that the principal object of the MOU — as reﬂected in its
title and in paragraphs 1 to 5 — is, as the Court observed, to
     “ensur[e] that the CLCS could proceed to consider submissions made
     by Somalia and Kenya regarding the outer limits of the continental
     shelf beyond 200 nautical miles, and to issue recommendations
     thereon, notwithstanding the existence of a maritime dispute between
     the two States” (Judgment, para. 75).
  However, this is not its sole object: paragraph 2 of the MOU also
records the existence of a maritime dispute between the two States and
obliges them to resolve that dispute in accordance with the conditions set
out in paragraph 6.
  15. Establishing the outer limits of the continental shelf and delimiting
the maritime zones of the two States are separate operations, as noted by
the Court. Furthermore, the MOU states in paragraphs 3, 4 and 5 that
the CLCS procedure is without prejudice to the Parties’ positions on their
dispute or the maritime delimitation itself. From this the Court concludes
that the MOU does not “treat delineation as a step in the process of
delimitation” (ibid., para. 77). This is perfectly correct, but it follows that
delimitation may take place either before or after delineation. By agreeing
to paragraph 6, the Parties chose the latter option.

   16. This conclusion is, to my mind, conﬁrmed by the fact the MOU
makes several references to the future character of the delimitation. Para-
graph 5 is particularly clear in this regard. It states that the submissions
made before the CLCS and the recommendations approved by the latter
will be without prejudice to the future delimitation of maritime boundar-
ies in the area under dispute. This wording reﬂects the fact that
delimitation will take place only after delineation. It is therefore diﬃcult
to see how the Court could state that it “is not convinced that the use of
the word ‘future’ in this context can be taken, in and of itself, to indicate
a temporal restriction on when delimitation was to take place”
(ibid., para. 78).

   17. A more diﬃcult question is what should be understood by the
terms the “areas under dispute” in paragraph 6. The Court recalls in this
regard that paragraph 2 of the MOU states that the delimitation of the
continental shelf between the two States has not yet been settled and that
this as yet unresolved issue must be regarded as a maritime dispute. It
continues: “[t]he claims of the two coastal States cover an overlapping
area of the continental shelf which constitutes the ‘area under dispute’”.

                                                                            84

              maritime delimitation (diss. op. guillaume)                  83

The Court concludes from this that the areas under dispute, in the sense
of paragraph 6, can refer only to the continental shelf (and not to the ter-
ritorial sea or the exclusive economic zone). It views the use of the plural
in paragraph 6 as insigniﬁcant in this respect, since, it contends, the MOU
uses the singular and the plural interchangeably.

   18. In fact, the MOU typically uses the singular to characterize the
dispute relating to the continental shelf. It does so on two occasions in
paragraph 2, once again in paragraph 3, twice in paragraph 4, and three
times in paragraph 5. It may therefore be asked whether, by using the
plural in paragraph 6, the Parties did not intend to cover all issues of
maritime delimitation. The travaux préparatoires might support this inter-
pretation, since the singular in paragraph 6 was replaced by the plural at
the last minute. Such an interpretation is further supported by the fact
that it is impossible to establish the starting-point of the line of delimita-
tion of the continental shelf between two States with adjacent coasts with-
out ﬁrst establishing the limits of their territorial seas.

   19. In any event, even if paragraph 6 were to be interpreted as referring
only to the continental shelf, it is diﬃcult to see how this could lead one
to conclude, as the Court appears to do, that it does not create a dispute
settlement procedure for the determination of the boundary (Judgment,
para. 97). Indeed, if it were so interpreted, paragraph 6 would at the very
least impose such a method of settlement for the continental shelf.
   20. Under these circumstances, there is nothing in the context or in the
object and purpose of the treaty that contradicts the ordinary meaning of
the terms used in paragraph 6 of the MOU.
   21. There remains one diﬃculty, which lies in the fact that the Parties
entered into discussions regarding the delimitation of their maritime
boundaries before the CLCS had made its recommendations. Somalia
draws two conclusions from this:
(a) Kenya itself recognized that there was no need to wait for the recom-
      mendations of the CLCS before starting negotiations. It cannot now
      argue the contrary.
(b) Supposing that the MOU did impose an obligation to negotiate,
      negotiations have taken place and failed. Therefore, the Parties are
      in any event no longer bound by their initial obligation.
   22. It is true that, at Kenya’s suggestion, the two countries entered into
discussions in 2014 regarding the delimitation of their entire maritime
boundary. Two fruitless meetings took place, during which the experts of
each Party set out their arguments; a third meeting was planned but not
held. What conclusions should be drawn from these facts?

  23. This episode must be placed back in its context to make an assess-
ment. The chronology is crucial here. On 2 March 2010, Somalia informed
the United Nations that, in view of the decision taken by its parliament

                                                                           85

              maritime delimitation (diss. op. guillaume)                 84

in August 2009, the MOU was to be treated as “non-actionable”
(Judgment, para. 18).
   Under these circumstances, there was a considerable risk that the CLCS
would refuse to consider Kenya’s submission. With the date for consider-
ation of that submission by the CLCS drawing near, Kenya’s Minister for
Foreign Aﬀairs discussed the situation with his Somali counterpart on
31 May 2013. According to a joint press release, the two ministers “under-
lined the need to work on a framework of modalities for embarking on
maritime demarcation” and “reviewed previous agreements and MOUs
signed between Kenya and Somalia, and their level of implementation”.
However, on 6 June 2013, the Somali Cabinet announced that it ﬁrmly
rejected the MOU and did not intend to enter into negotiations “on mar-
itime demarcation or limitations on the continental shelf”.

   As the date for consideration of Kenya’s submission by the CLCS drew
closer still, Somalia went one step further. On 4 February 2014, it asked
the United Nations to remove the MOU from the register of treaties. The
same day, it formally objected to the consideration by the CLCS of
Kenya’s submission. As a result, in March 2014, the CLCS postponed its
examination of that submission.
   24. In the meantime, the competent authorities in Nairobi had become
alarmed about the situation. In a Note of 12 February 2014, Ms Mwangi,
Head/Legal and Host Country Aﬀairs Directorate (Kenyan Ministry of
Foreign Aﬀairs), notiﬁed the Cabinet Secretary that “[i]t is . . . imperative
that diplomatic and bilateral consultations be initiated at the highest level
of Government as soon as possible to resolve the situation to ensure that
the submissions are considered in 2014 without undue delay”. One week
later, Kenya contacted Somalia to propose holding negotiations.
   At the ﬁrst meeting held on 26 and 27 March 2014, Kenya proposed an
agenda addressing both the implementation of the MOU and the estab-
lishment of maritime boundaries. The Somali delegation, according to its
own report, “objected to a line item in the proposed agenda referring to a
discussion of the Memorandum of Understanding”. However, it “stated
that they [were] willing to discuss all issues relating to maritime delimita-
tion, including the failure to consent to the Commission’s review of
Kenya’s submission, as a comprehensive package”. In other words,
Somalia refused to include the implementation of the MOU on the
agenda, but indicated that it could be discussed at a later date in a broader
context. Discussions on the MOU were thus suspended and they turned
to the delimitation of maritime spaces. As we know, those discussions did
not succeed.
   25. It should be added that subsequently, on 2 September 2014, Soma-
lia renewed its opposition to the consideration of Kenya’s submission by
the CLCS. It was under these circumstances that, on 4 May 2015, Kenya
in turn objected to the consideration of Somalia’s submission. However,
Kenya withdrew its objection on 30 June 2015 and Somalia followed suit
on 7 July 2015.

                                                                          86

              maritime delimitation (diss. op. guillaume)                   85

   26. Thus, from March 2010 to July 2015, Somalia continually refused
to implement the MOU, which it regarded as “void and of no eﬀect”
(Judgment, para. 19). It was not until July 2015 that it withdrew its objec-
tion to the consideration of Kenya’s submission by the CLCS.

   It should further be noted that, up until May 2015, Kenya made
repeated attempts to get Somalia to apply the MOU. Faced with the lat-
ter’s persistent refusal, it tried to resolve the issue by proposing to discuss
the implementation of the MOU and the delimitation of maritime bound-
aries simultaneously.
   27. Can this willingness to enter into boundary negotiations now be
used against Kenya? In other words, by consenting to these negotiations,
did Kenya renounce its rights under paragraph 6 of the MOU? I doubt it
very much.
   It is ﬁrst worth noting that, according to extensive jurisprudence, any
renunciation of a right must be clear and unequivocal. As the Court
stated recently, “waivers or renunciations of claims or rights must either
be express or unequivocally implied from the conduct of the State alleged
to have waived or renounced its right” (Armed Activities on the Territory
of the Congo (Democratic Republic of the Congo v. Uganda), Judgment,
I.C.J. Reports 2005, p. 266, para. 293). In practice, I have been unable to
ﬁnd a single case in which the Court has recognized the existence of a
renunciation.
   28. What about in this case?
   In 2014, Kenya undeniably entered into discussions with Somalia on
the delimitation of all their maritime spaces. Should it be concluded
that, in so doing, it implicitly waived its rights under paragraph 6 of the
MOU?
   I do not believe so. At that time, Somalia regarded the MOU in ques-
tion as “void and of no eﬀect”, and objected to the consideration of
Kenya’s submission by the CLCS. With a view to lifting this veto, Kenya
proposed holding simultaneous discussions on the implementation of
the MOU and the establishment of maritime boundaries. Kenya initiated
these twofold discussions in the hope that Somalia would withdraw its
objection to the consideration of Kenya’s submission by the CLCS. At
the ﬁrst meeting, Somalia refused to include the MOU on the agenda. At
the same time, however, it stated that it was willing to consider a compre-
hensive agreement with Kenya and the latter then agreed to enter into a
study of the boundaries. This consent was conditional. It was given on
the understanding that the MOU would be discussed at a later date,
which never happened.
   In fact, what was envisaged in 2014 was the conclusion of a new,
comprehensive agreement to replace the MOU. In this new agreement the
Parties could have established their boundaries, consented to the
consideration of their submissions by the CLCS and resolved the other
maritime issues between them. They would thus have repealed or
modiﬁed paragraph 6 of the old MOU, which they were free to do. They

                                                                            87

              maritime delimitation (diss. op. guillaume)               86

did not do so, the MOU remained in force and Kenya can rely on it
today.
   Indeed, I ﬁnd it diﬃcult to see how one could conclude from the discus-
sions that Kenya held with Somalia in 2014 with a view to signing a com-
prehensive agreement that, in so doing, it renounced its rights under the
existing agreement, when those rights were denied by Somalia, when
Kenya could not avail of them because of Somalia’s stance and when
Kenya was seeking to lift Somalia’s veto by means of the discussions
entered into.
   29. There is one remaining argument put forward by Somalia. The
Applicant claims, in the alternative, that, even if the MOU had created an
obligation to negotiate, such negotiations took place in 2014 and there-
fore the Court can now be seised.
   In my view, there are two problems with this argument. First, the
2014 discussions did not fall within the framework of the MOU, which
Somalia rejected at the time and which Kenya was seeking to have imple-
mented. Second, they were nothing more than two parallel presentations
of the Parties’ points of view, with no attempt at compromise. And as the
Court pointed out in the case concerning the North Sea Continental Shelf
(Judgment, I.C.J. Reports 1969, p. 47, para. 85), negotiations are not
meaningful when the parties insist upon their own positions without con-
templating any modiﬁcation thereof (as was the case here).
   30. Ultimately, at the time of the said negotiations, Somalia considered
the MOU to be “void and of no eﬀect”. Thus, the Parties’ conduct in 2014
cannot be regarded as an agreement on the interpretation of the MOU in
the sense of Article 31, paragraph 3, of the Vienna Convention on the
Law of Treaties. Furthermore, in the circumstances of the present case,
Kenya cannot be regarded as having renounced the rights it derives from
paragraph 6 of the MOU.
   31. This leaves the travaux préparatoires and the circumstances in
which the MOU was concluded. In the Court’s view, these conﬁrm its
interpretation of paragraph 6. I do not agree with this assessment. Indeed,
as the Court moreover recognized, the travaux préparatoires are virtually
silent on paragraph 6. Nor do the circumstances in which the MOU was
concluded provide us with any further clariﬁcation. Therefore, they can
neither contradict nor conﬁrm the interpretation of that paragraph.

   32. Under these circumstances, I continue to disagree with the Court’s
interpretation of paragraph 6 of the MOU. This paragraph establishes
the method and the time for settling the maritime dispute between the
two Parties. That time had not come. Therefore, and by virtue of the
reservation to Kenya’s declaration recognizing the jurisdiction of the
Court, it is not competent to entertain Somalia’s Application.


                                         (Signed) Gilbert Guillaume.


                                                                        88

